Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 06/03/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,855,170 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John P. Fonder on 06/01/2022.

The application has been amended as follows: 
--“A system for performing ophthalmic surgery in tissue of an eye after at least one previous ophthalmic surgery in the tissue, comprising: 
a treatment apparatus comprising a laser device configured to generate at least one cut surface in the tissue by deflecting a laser beam in the eye; and
a planning station configured to: 
access information on at least one pre-operative cut generated in the at least one previous ophthalmic surgery; 
define a cut surface on a basis of the information on the at least one pre-operative cut; 
generate a control dataset describing the cut surface in terms of treatment apparatus control, and 
transmit the control dataset to the treatment apparatus, wherein the laser device comprises a laser source emitting the laser beam as a pulsed laser beam having a pulse duration in a range of between 1 fs and 10 ps, 
wherein said planning station is configured to generate the control dataset for a re-treatment of the previous ophthalmic surgery which left the at least one pre-operative cut in the tissue.”--
	
	Claim 5 has been amended to depend on claim 1.  
	Claim 4 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Wiechmann et al., does not teach the claimed planning station that requires a generating data from the previous surgery and performing a surgery on the previous cut.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3 and 5-8 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615